DETAILED ACTION
Election/Restrictions
Newly submitted claims 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 14-20 are directed to “a method”, whereas the previously examined claims are directed to a “method of manufacture”.  A general “method” claim could read on a method of using, operating, programming, preparing or shipping (to name only a few examples), and therefore requires a different search and consideration strategy than a specific “method of manufacturing”.  On pages 12-13 of the remarks filed 19 March 2021, Applicant agrees that different statutory classes of invention are treated differently during examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110272575) in view of Flechsig (US 20080269066).
	With respect to claim 1, Kim discloses a method of manufacturing a thermocycling system, the method comprising forming a first insulating layer (Figure 2A:17) at exposed surfaces of a substrate (Figure 2A:16) and depositing a heating region onto the first insulating layer.  Material is removed via etching to form a heating array with a pattern that defines a set of heating elements and sensing elements.  This is described in at least paragraphs [0031]-[0036] (“the DMF chip 10 includes a plurality of EWOD electrodes 12 as well as a heating element 14. The heating element 14 may be formed from an electrically resistive material that is more electrically resistant than other electrical connections in the system. In this regard, the heating element 14 is an electrode but has a high degree of electrical resistance to enable the generation of heat. Current can be run through the heating element 14 to generate heat. At the same time, the heating element 14 also acts as a temperature sensor, specifically, a resistance temperature detector which rely on the material property temperature coefficient of 
	Flechsig discloses a method for thermocycling biological samples comprising a set of heater-sensor dies (Figure 1:6) comprising an upper heating surface configured to interface with a detection chamber.  The dies are described as providing a heating function and a sensing function, and each die has a lower surface configured to communicate with an electronics substrate (Figure 1:3) through a connection point.  The electronics substrate includes a set of substrate connection points configured to electrically connect each die with a controller via at least one conductor (Figure 1:2,9) formed through a respective aperture.  This is described in at least paragraphs [0071]-[0078].  Flechsig additionally discusses the state of the art regarding printed circuit board-based integrated analysis systems in at least paragraph [0007].
	Before the effective filing date of the claimed invention, it would have been obvious to modify the manufacturing method of Kim to include a step where an electronics substrate is provided with an aperture and a conductor for connecting the heater-sensor dies to a connection point.  Flechsig teaches that it is known in the art to support electrical detection and temperature control systems on an electronics substrate (e.g. printed circuit board), and to facilitate electrical connections using conductive leads 

	With respect to claims 2-4, Kim and Flechsig disclose the combination as described above.  Flechsig shows in at least Fig. 1 how the conductors 2,9 couple a first connection point to a second connection point by passing through apertures formed through the electronics substrate.  

	With respect to claims 5 and 6, Kim and Flechsig disclose the combination as described above.  Recesses and adhesives are considered to be well known features for connecting functional elements to a substrate.  Kim and Flechsig each show a set of heater-sensor dies, and so it would have been obvious to use a set of recesses to couple the dies to the substrate in communication with the apertures.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110272575) in view of Flechsig (US 20080269066) as applied to claim 1, and further in view of Zucchelli (US 20120230887).
	Kim and Flechsig disclose the combination as described above, however do not expressly state that a coating is provided to mitigate the reflection of light.
	Zucchelli discloses a system for processing a biological sample comprising a first substrate (Figure 1:102) and a second substrate (Figure 1:106).  The first and second substrates include microfluidic circuitry configured to transport a sample liquid between 
	Before the effective filing date of the claimed invention, it would have been obvious to use an absorptive coating when practicing the modified Kim method in order to mitigate the reflection of light during optical detection.  As evidenced by Zucchelli, materials that reduce reflection are commonly used during PCR to minimize interference with light transmitted to a photodetector (as the progress of PCR is typically monitored using dyes and/or fluorescent agents).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/273,795 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 16/273,795 include similar recitations relating to the thermocycling of biological samples using heater-sensor dies.  The claims of copending Application No. 16/273,795 further state that dies are assembled on an insulating layer of a substrate and are connected to a controller and an electronics substrate.  The claims similarly recite the use of an adhesion material layer and a coating configured to mitigate reflection of light.  The claims require forming coarse patterns associated with a heating element and fine patterns associated with a sensing element.  Furthermore, the claims state that boustrophedonic segments are etched across the adhesion material layer and a noble material layer
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8-13 are allowable over the prior art, but remain rejected according to the double patenting rejection listed above.

Response to Arguments
In response to Applicant’s arguments, the previous double patenting rejections over U.S. Pat. Nos. 9,499,896, 10,239,060 and 9,539,576 have been withdrawn.

Applicant primarily argues that Kim does not disclose an aperture provided access through the electronics substrate, and that modifying Kim in this way would produce no additional function or advantage.  In response, it is noted that Flechsig reference – not Kim – is cited for teaching the state of the art regarding coupling electronic elements using an aperture formed through a substrate.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Those of ordinary skill would have understood that each of the dies disclosed by Kim could be coupled to a conductor formed on a common side surface of the substrate (which is what Kim teaches) or could be coupled to a conductor formed through the substrate and extending through an aperture (which is what Flechsig shows).  Both configurations produce the same result – i.e. connecting array electrodes to associated elements, including a power source controller.  Accordingly, they are functionally equivalent and obvious variants.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  In this case, the Kim method would function in the same way regardless of how and in what direction the conductors are oriented.  Mere changes in shape or design that do not substantially affect device operation, or do so in a predictable manner, are generally understood to be obvious.  See MPEP 2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Ansari (US 20170226579) reference discloses the state of the art regarding thermocycling devices with heating/sensing dies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799